Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on August 30, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed. 							                   The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a compound semiconductor device comprising: a substrate; a semiconductor layer provided on the substrate; a gate electrode, a source electrode and a drain electrode provided on the semiconductor layer; and	a strongly correlated electron system material connected between the gate electrode and the source electrode and being an MOTT insulator which senses potential fluctuation in the compound semiconductor device and conducts phase transition from an insulator to a conductor when a high-energy particle passes through the compound semiconductor device, thereby generating an electron-hole pair in the compound semiconductor device.
The most relevant prior art reference due to Arujo et al. (Pub. No.: US 2008/058264 A2) substantially discloses compound semiconductor device comprising:			
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 3-4, 7, & 9: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 2: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a compound semiconductor which senses potential fluctuation in the compound semiconductor device and conducts phase transition from an insulator to a conductor when a high-energy particle passes through the compound semiconductor device, thereby generating an electron-hole pair in the compound semiconductor device.
The most relevant prior art reference due to Arujo et al. (Pub. No.: US 2008/058264 A2) substantially discloses compound semiconductor device comprising:				a substrate (Fig. 28 – the bottom portion of layer 770 could be considered as the substrate);												a semiconductor layer provided on the substrate (Fig. 28 – the top portion of layer 770 could be considered as the semiconductor layer);								a gate electrode, a source electrode and a drain electrode provided on the semiconductor layer (Fig. 28 - gate electrode 626, source electrode 782, and drain electrode 786); and												a strongly correlated electron system material connected between the drain electrode and the source electrode and being an MOTT insulator (Fig. 28 - strongly correlated electron system material 629).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 2 (the individual limitations may be 

Regarding Claims 5-6, 8, & 10: these claims are allowed because of their dependency status from claim 2.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

11/11/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812